PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re of
Patent No. 11,017,102
Issue Date: May 25, 2021
Application No. 15/795,918
Filed: October 27, 2017
Attorney Docket No. SPHS-0124-P04
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the Request for Refund filed April 14, 2021.  

The request is GRANTED.
Applicant request a refund of $140.00 for duplicate petition fees paid April 14, 2021, for the filing of a petition to withdraw from issue.
A review of the Office finance records for the above-identified application show that duplicate petition fee payments for a withdraw from issue were made, therefore a total of $140.00 was refunded to applicant’s credit card account on July 07, 2021.
In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  
Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  
	

/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions